IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALLYSON GUANCIALE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3049

NATIONSTAR         MORTGAGE,
LLC,

      Appellee.


_____________________________/

Opinion filed March 12, 2015.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Sean A. Espenship of Espenship, Schlax & Albee, LLC, Jacksonville, for Appellant.

William Noriega of Florida Foreclosure Attorneys, PLLC, Clearwater, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.